Citation Nr: 0900413	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-29 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for dementia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from January 1988 to January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.

The veteran appeared at a Videoconference Hearing before the 
undersigned in November 2008.  A transcript is associated 
with the claims folder.  


FINDINGS OF FACT

The medical and psychiatric evidence, to include competent 
opinions, is in relative equipoise as to whether the veteran 
has a current diagnosis of dementia and whether such is 
causally linked, at least in part, to an in-service head 
injury.  


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for organic brain disease or dementia is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2009).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
dementia.  Therefore, no further development is needed with 
respect to this claim.  

Legal Criteria-Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Under 38 C.F.R. § 3.310(a), secondary service connection is 
awarded when a disability is proximately due to or the result 
of a service-connected disability.  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disorder also warrants 
secondary service connection, to the degree of aggravation. 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Analysis

It is contended on behalf of and by the veteran, in essence, 
that he has organic brain disorder or dementia secondary to 
in-service head trauma.  The Board notes at the outset that 
as service connection is currently in effect for post-
traumatic headaches, the occurrence of a head injury is not 
in dispute.  The service medical records show that the 
veteran was involved in a motor vehicle accident while on 
active duty, which resulted in the head injury.  It was 
reported upon medical evaluation that he had sustained a 
brain injury or traumatic left frontal cerebral contusion in 
June 1989 and that the disorder was severe enough to result 
in the veteran having to remain stationed in the proximity of 
San Diego, California so that he could undergo further 
evaluation and treatment.  As discussed in more detail below, 
he has, since this time, presented with intermittent 
behavioral abnormalities, which have been variously diagnosed 
as being organic or psychiatric in nature.

The veteran has had several examinations evaluating his 
neurological and psychological condition.  There are opinions 
of two physicians, one a neurologist and the other a 
psychiatrist, which concluded that the veteran did not have 
current organic brain disease.  The neurologist's opinion, 
dated in December 2005, found "no significant residual 
neurological deficits" upon examination, and, specifically, 
there were "no significant residual neurological symptoms or 
deficits as a result of the trauma."  The VA psychiatrist, 
in a January 2006 opinion, determined that symptoms (mania, 
depression, impulsive behavior, etc.) were not attributable 
to organic brain disease; rather, such symptoms were believed 
to be indicative of personality and bipolar disorders.  The 
RO gave considerable weight to these opinions, and determined 
that the veteran did not have organic brain disease or 
dementia and the claim for service connection was denied on 
that basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a current disability, 
there can be no valid claim.). 

In contrast to these opinions, the veteran has submitted 
several opinions from his treating VA neuropsychologist, a 
Dr. Z, PhD.  Essentially, this clinician takes issue with the 
lack of a diagnosis of organic brain disease, and 
emphatically states that in his opinion, there is ample 
evidence to show the onset of dementia as a result of the 
traumatic brain injury during service.  The psychologist 
provided an impressive list of credentials, to include 
specialty certification in the field of neuropsychology, 
which is a field that routinely deals with brain-injured 
patients.  This doctor examined the service history and 
stated that the development of behavioral symptoms was a 
direct result of the brain injury, and that what presented to 
the psychiatrist as bipolar disorder is, in fact, an 
underlying organic neurological condition.  (Emphasis added.)  
The psychologist provided a rationale for this opinion, to 
include stating in a March 2007 letter, that a bipolar 
disorder does not typically have onset in the mid thirties, 
as is the veteran's case.  Indeed, he noted that only after 
the in-service trauma were there any abnormal behavioral 
symptoms.  The psychologist further stated that the VA 
psychiatrist was wrong in her opinion, and that he did not 
feel that either a neurologist or a psychiatrist were the 
appropriate practitioners to utilize in assessing the 
veteran's disability.  The psychologist unequivocally 
concluded that the veteran has "dementia due to head 
trauma" and that this organic disease should be "10 percent 
service-connected."  The symptoms the psychologist listed 
are depression, irritability, concentration and memory 
problems, low self esteem, and social withdrawal, which 
essentially mirror those assessed by the psychiatrist.  

The central issue in resolving this appeal is whether to give 
more weight to the opinions of the two medical doctors, who 
do not feel that the veteran has an organic brain disorder, 
or that of the one neuropsychologist, who is vehement in his 
contention that the veteran has dementia due to an undisputed 
in-service head injury.  While all medical opinions are well-
rationalized, and seem to be based on thorough medical 
history review as well as objective examination, the Board 
determines the opinion of the psychologist to be of 
significantly greater weight when all evidence is considered.  
This latter opinion is strongly persuasive because is based 
on multiple interactions with the veteran, and was clearly 
made by a clinician who has intimate familiarity with the 
veteran's symptoms and treatment as well as expertise in the 
area of traumatic brain injury.  Under these circumstances, 
the Board finds that the evidence is at least in relative 
equipoise as to whether the veteran has a current diagnosis 
of dementia due to in-service head trauma.  With application 
of the doctrine of reasonable doubt, service connection for 
dementia is warranted. 38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. §§ 3.102, 3.303; see also, e.g., Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for organic brain disease 
or dementia is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


